DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2021 and February 24, 2022 has been entered.
 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathryn Grey on February 25, 2022.

The application has been amended as follows: 

Claim 1: A transparent, water-soluble liquid curcumin formulation prepared by a process comprising: 
(a) heating polysorbate 80 to a temperature of about 48⁰ C to about 52⁰ C, 
(b) adding curcumin to the polysorbate 80 with stirring and heating the resulting mixture to a temperature of about 87⁰ C to about 91⁰ C; and 
(c) cooling the resulting formulation of step (b) to about 60⁰ C, 
wherein the water-soluble liquid curcumin formulation consists of: curcumin in a quantity of more than 6% by weight to less than or equal to 7.5% by weight; and 
polysorbate 80, 
wherein upon dilution of the transparent, water-soluble liquid curcumin formulation, micelles of curcumin and the polysorbate 80 can be detected, 
wherein the average diameter of the micelles is between 5 nm and 40 nm in a 1:1000 aqueous dilution of the transparent, water-soluble liquid curcumin formulation, 
wherein the width of the diameter distribution of the micelles ranges from approximately 4 nm to approximately 30 nm, and 
wherein the turbidity of a 1:1000 aqueous dilution of the transparent, water-soluble liquid curcumin formulation is less than 20 FNU, determined by scattered light measurement with infrared light according to the requirements of the ISO 7027 standard, measured after 1 hour storage under one or more of the following conditions: 
37⁰ C and pH 1.1, and 
37⁰ C and pH 7.



Claim 32: Cancel

Declaration
The declaration under 37 CFR 1.132 filed December 9, 2021 is sufficient to overcome the rejection of claims 1, 10-12, and 15-16 based upon Benham B in view of Ram et al., Abd El-Galeel, Kohli et al., Hiato et al. and Kurien et al. as evidenced by Liu et al. and Holman et al. The showing provides comparative data of the turbidity of 1:1000 aqueous dilutions of compositions of polysorbate 80 and curcumin that differ in regard to proportions when the diluting medium has a pH of 1.1 or 7 and being stored for 1 hour at 37⁰C. The data indicate that in the claimed concentration range of curcumin, the turbidity is in the claimed range. However, if the concentration of curcumin is increased, the turbidity under these two storage conditions no longer meets the claim requirements. Thus the showing indicates the criticality of the claimed range of curcumin proportions for achieving the claimed dilution turbidity. This is particularly significant in light of the preparation technique that is also required for the composition because the production steps impact the solubility achieved for the curcumin.  The turbidity upon dilution at a storage temperature below the cloud point of the polysorbate 80 is a representation of the solubility/stability of the curcumin in the polysorbate 80. Yan et al. (Biological and Pharmaceutical Bulletin 2011 34(8):1179-1186) teach that curcumin has a solubility of 34.4 mg/ml in polysorbate 80 made via one technique while Liu et al. teach that curcumin has a solubility of 208 mg/ml in polysorbate 80 when made via a different technique (Yan et al. table 1; Liu et al. table 1). Neither technique is .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the showing by the declarant overcomes the rejections of record, as detailed in the preceding section.  The prior art is insufficient otherwise to render obvious a composition with the claimed components and the claimed behavior upon dilution. In light of the showing and the examiner’s amendment, the claims are non-obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615